Case 5:19-cv-00573-JGB-SP Document 1 Filed 03/31/19 Page 1 of 7 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

          Walter Ford,                             Case No.

                  Plaintiff,
                                                Complaint For Damages And
            v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
          Joanna K. Brewster, in individual        Act; Unruh Civil Rights Act
       and representative capacity as
          trustee of the “A” Trust under the
       Brewster Family Trust dated
          November 19, 1991; and Does 1-10,

                  Defendants.


              Plaintiff Walter Ford complains of Joanna K. Brewster, in individual and

      representative capacity as trustee of the “A” Trust under the Brewster Family

      Trust dated November 19, 1991; and Does 1-10 (“Defendants”), and alleges

      as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. He is an

      amputee and he is unable to walk. He uses a wheelchair for mobility.

                                              
                                               
      Complaint
      
Case 5:19-cv-00573-JGB-SP Document 1 Filed 03/31/19 Page 2 of 7 Page ID #:2
      

        2. Defendants Joanna K. Brewster, in individual and representative
    capacity as trustee of the “A” Trust under the Brewster Family Trust dated
    November 19, 1991, owned the real property located at or about 22275
    Powhatan Rd., Apple Valley, California, in March 2019.
        3. Defendant Joanna K. Brewster, in individual and representative
    capacity as trustee of the “A” Trust under the Brewster Family Trust dated
    November 19, 1991, owns the real property located at or about 22275
    Powhatan Rd., Apple Valley, California, currently.
        4. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       5. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       6. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                              
                                               
      Complaint
      
Case 5:19-cv-00573-JGB-SP Document 1 Filed 03/31/19 Page 3 of 7 Page ID #:3
      

    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        8. Plaintiff went to the property to visit AVT Car Carein March 2019 with
    the intention to avail himself of its goods or services and to assess the business
    for compliance with the disability access laws.
        9. AVT Car Care is a facility open to the public, a place of public
    accommodation, and a business establishment.
       10.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of AVT Car Care.
       11.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
   provide accessible parking in conformance with the ADA Standards.1
       12.Currently, the defendants do not provide accessible parking in
   conformance with the ADA Standards.
       13.Paths of travel are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the AVT Car Care.
       14.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
   provide accessible paths of travel in conformance with the ADA Standards.2
       15.Currently, the defendants do not provide accessible paths of travel in
   conformance with the ADA Standards.
       16.Plaintiff personally encountered these barriers.
       17.By failing to provide accessible facilities, the defendants denied the

      
   
        )RUH[DPSOHWKHUHZHUHVORSHVLQWKHSDUNLQJVWDOODQGDFFHVVDLVOHWKDWH[FHHGHG2QLQIRUPDWLRQDQG
      EHOLHIWKHUHDUHRWKHULVVXHVZLWKWKHSDUNLQJWKDWUHQGHULWQRQFRPSOLDQW7KRVHLVVXHVZLOOEHIOHVKHGRXWLQ
   GLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHIXOO\FRPSOLDQWSDUNLQJSURYLGHG
      
        )RUH[DPSOHWKHUHZDVQRVDIHZKHHOFKDLUDFFHVVLEOHURXWHRIWUDYHOIURPWKHIURQWRIWKHEXLOGLQJQHDUWKH
   SDUNLQJ VSDFHV RVWHQVLEO\ UHVHUYHG IRU SHUVRQV ZLWK GLVDELOLWLHV WR WKH HQWUDQFH RI $97 &DU &DUH 2Q
      LQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHULVVXHVZLWKWKHSDWKVRIWUDYHOWKDWUHQGHUWKHPQRQFRPSOLDQW7KRVH
   LVVXHVZLOOEHIOHVKHGRXWLQGLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHDFFHVVLEOHSDWKVRIWUDYHO 
      


                                                              
                                                               
      Complaint
      
Case 5:19-cv-00573-JGB-SP Document 1 Filed 03/31/19 Page 4 of 7 Page ID #:4
      

    plaintiff full and equal access.
        18.The lack of accessible facilities created difficulty and discomfort for the
    Plaintiff.
        19.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        20.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       21.Plaintiff will return to AVT Car Careto avail himself of goods or services
   and to determine compliance with the disability access laws once it is
   represented to him that AVT Car Careand its facilities are accessible. Plaintiff
   is currently deterred from doing so because of his knowledge of the existing
   barriers and his uncertainty about the existence of yet other barriers on the
   site. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       22.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).


                                                
                                                 
      Complaint
      
Case 5:19-cv-00573-JGB-SP Document 1 Filed 03/31/19 Page 5 of 7 Page ID #:5
      

    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        23.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        24.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,    services,    facilities,   privileges,    advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADA Standards.
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).


                                              
                                               
      Complaint
      
Case 5:19-cv-00573-JGB-SP Document 1 Filed 03/31/19 Page 6 of 7 Page ID #:6
      

        25.When a business provides parking for its customers, it must provide
    accessible parking in compliance with the ADA Standards.
        26.Here, the lack of accessible parking is a violation of the law.
        27.When a business provides paths of travel, it must provide accessible
    paths of travel in compliance with the ADA Standards.
        28.Here, the failure to provide accessible paths of travel is a violation of the
    ADA.
        29.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       30.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       31.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       32.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       33.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).


                                                
                                                 
      Complaint
      
Case 5:19-cv-00573-JGB-SP Document 1 Filed 03/31/19 Page 7 of 7 Page ID #:7
      

        34.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        35.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
 
             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

      Dated: March 29, 2019                CENTER FOR DISABILITY ACCESS



                                           By:
                                        ____________________________________
                                              Russell Handy, Esq.
                                                 Attorney for plaintiff




                                                 
                                                  
      Complaint
      
